

116 HCON 7 IH: Expressing the sense of Congress that all direct and indirect subsidies that benefit the production or export of sugar by all major sugar-producing and -consuming countries should be eliminated.
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 7IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Yoho (for himself, Mr. Mooney of West Virginia, Mr. Hastings, Mr. Jones, Mr. Higgins of Louisiana, Mr. Graves of Louisiana, and Mr. Mitchell) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of Congress that all direct and indirect subsidies that benefit the production
			 or export of sugar by all major sugar-producing and -consuming countries
			 should be eliminated.
	
 Whereas every major sugar-producing and sugar-consuming country in the world maintains some form of direct or indirect subsidy to support its sugar growers, processors, or consumers;
 Whereas virtually all of the more than 100 countries that produce sugar maintain market-distorting subsidy programs, including—
 (1)the Government of Brazil which provides direct and indirect subsidies of at least $2,500,000,000 per year for programs to promote its sugar and ethanol industry and has increased subsidies in recent years in the form of preferential loans, debt forgiveness, and increased ethanol usage mandates;
 (2)the Government of India which provides at least $1,700,000,000 per year in subsidy supports to prop up its inefficient sugar industry, including WTO-illegal export subsidies in 2014, 2015, and 2018;
 (3)the Government of Thailand which has more than tripled its sugar exports since 2004 by providing at least $1,300,000,000 in subsidies and government programs to its sugar industry and by maintaining domestic prices well above export prices;
 (4)the Government of the European Union which is sending an estimated $665,000,000 per year in subsidies to sugar farmers; and
 (5)the Government of Mexico which has used direct and indirect subsidies to keep open sugar mills owned by private industry and the government has sent direct payments to sugarcane growers, and has been found guilty of injuring United States sugar producers by dumping subsidized sugar into the United States market;
 Whereas the world sugar market is the most volatile commodity market in the world; Whereas the foregoing clauses provide ample evidence there is no undistorted, free market in sugar in the world today; and
 Whereas if such a free market did exist, United States sugar farmers and processors could compete effectively in that market: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the President should seek elimination of all direct and indirect subsidies benefiting the production or export of sugar by the government of—
 (A)each country that exported more than 200,000 metric tons of sugar in 2016, 2017, or 2018; and (B)by any other country with which the United States has in effect a free trade agreement;
 (2)if the President determines that all such subsidies by all such countries have been eliminated, the President should submit a report to Congress providing detailed information about how each of the countries has eliminated such subsidies; and
 (3)after submitting such a report, the President should propose to Congress legislation to implement United States sugar policy reforms.
			